DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2018/0058002).

Ohashi teaches an ink jet printing method where ink is applied to a cloth (i.e. printing medium) by being ejected through the nozzle of an ink jet head (Claim 1).
Ohashi teaches the ink may be an aqueous ink composition (Claim 8).
Ohashi teaches that the ink may contain a pigment as a coloring material (claim 6).
	Ohashi teaches that the cloth may be made of natural fibers, synthetic fibers, or a combination of these fibers (paragraph 0127), making it obvious to use both natural and synthetic fibers in the cloth (i.e. printing medium).
Regarding claim 2
Ohashi teaches the application of a pretreatment liquid containing a flocculant capable of aggregating constituents of the ink onto the cloth (i.e. printing medium) before applying the ink (paragraph 0015).
Regarding claims 4 and 11
Ohashi teaches that the surface tension of the pretreatment liquid at 20 C is preferably 20 to 35 mN/m (paragraph 0125).
Ohashi teaches that the surface tension of the ink is preferably from 25 to 35 nM/m (paragraph 0103).
Although, the temperatures are not the claimed temperature, one would not expect much change in the surface tension between 20, 25 and 40 C.
It is shown that the range of the surface tension of the ink and the pretreatment liquid is within 5 nM/m, and the range of the ink is generally higher than the range of the treatment liquid, making the claimed limitations obvious.

Ohashi teaches that the cloth (i.e. printing medium) is heated (abstract).
Regarding claim 6
Ohashi teaches that the basis weight of the cloth is preferably 3.0 to 8.0 oz/yd2 (paragraph 0127), which converts to 70.5 to 188 g/m2.
Regarding claims 7 and 9
Ohashi teaches that the treatment liquid is apply at a rate of 0.02 to 0.5 g/cm2 (paragraph 0140).
Ohashi teaches that the ink is applied at a rate of 1 to 200 mg/cm2 (paragraph 0138), or 0.001 to 0.2 g/cm2, which also converts to 6.45 to 1290 mg/in2.
As the ratio of treatment liquid to ink, and the amount of ink overlaps the claimed amounts, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 10
Ohashi teaches that the ink is applied to a cloth which is heated to a temperature of 35 to 65 C. As the temperature of the reference and the claim overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.

Ohashi teaches that the ink can also contain an organic solvent such as a betaine (paragraphs 0083 and 0086), and teaches examples which contain a nitrogen atom, making the claimed limitation obvious.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2018/0058002), as applied to claims 1-2, 4-7 and 9-12 above, in view of Kagata et al. (US 2014/0292902).
Regarding claim 3
Kagata teaches that a clear ink is used to form a transparent layer on a white (i.e. colored) image to make the colored image more resistant to abrasion and allows the colored image to  be more firmly fixed to the recording medium (paragraph 0081). Kagata further teaches that clear ink contains a binder resin for better abrasion resistance and fixation. Therefore, it would have been prima facie obvious to one of ordinary skill; in the art at the time of the invention to add to the teachings of Ohashi by applying a clear ink after application of the colored ink to increase the abrasion resistance and the fixation, with a reasonable expectation of success, as suggested by Kagata.
Regarding claim 8
Although, Kagata does not teach the mount of clear ink to use relative to the colored ink, Kagata does teach that the two inks are used in appropriate amounts (paragraph 0096). Therefore absent any evidence of new or unexpected results, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734